PER CURIAM.
1 iWrit granted. The ruling of the court of appeal is reversed. As the State of Louisiana called Officer Hunt as its only witness and relied solely on evidence produced by him, we find his subsequent convictions of perjury and malfeasance in office to merit consideration by a second jury. In contrast to the court of appeal, we find these convictions do constitute newly discovered evidence, because the underlying facts supporting them were set into motion at least two months prior to the defendant’s trial. As such, under the unique circumstances of this case and in the interest of justice, the defendant should be afforded the opportunity to cross-examine Officer Hunt regarding his prior felony convictions of perjury and malfeasance in office as allowed by Louisiana Code Evid. art. 607. Accordingly, the defendant’s motion for a new trial is hereby granted and the case is remanded to the district court for a new trial.